353 F.3d 765
Jerome FEITELBERG, On Behalf of Himself, All Others Similarly Situated, And The General Public, Plaintiff-Appellant,v.MERRILL LYNCH & CO., a Delaware Corporation; Thomas Mazzucco; Henry Blodget, Defendants-Appellees.
No. 02-17236.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 5, 2003 — San Francisco, California.
Filed December 24, 2003.

Solomon B. Cera, Gold Bennett Cera & Sidener LLP, San Francisco, California, for the Plaintiff-Appellant.
Jonathan C. Dickey, Gibson, Dunn & Crutcher LLP, Palo Alto, California, for the Defendants-Appellees.
Appeal from the United States District Court for the Northern District of California; Marilyn H. Patel, District Judge, Presiding. D.C. No. CV-02-03072-MHP.
Before: Myron H. BRIGHT,* Dorothy W. NELSON, and Pamela Ann RYMER, Circuit Judges.
ORDER
PER CURIAM.


1
We affirm for reasons stated by the district court in its opinion, Feitelberg v. Merrill Lynch & Co., Inc., 234 F.Supp.2d 1043 (N.D.Cal.2002).*


2
AFFIRMED.



Notes:


*
 Honorable Myron H. Bright, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


*
 We deny Feitelberg's Request for Judicial Notice and Merrill Lynch's request for sanctions